The Attorney General of Texas
                                                   Novtmber 7. 1985
JIM MATTOX
Attorney General


,,,wn&s&Buildln~
                                Mr. Vernon H. ArreL:L                        Opinion No. m-376
                                Commissioner
Audi”. TX. 7071% 2548           Texas Rehabilitatim    Coamlssion            Re:    Whether    article     6252-llc,
5121475.2501                    118 E. Riverside Dr:lve                      V.T.C.S.,  applies to psychologists
T*lrx 0101874.1357
                                Austin. Texas     787134                     who provide dlagnostlc     and restora-
talecopler 512J4750256
                                                                             tion services    directly   to clients
                                                                             of    the     Texas     Rehabilitation
714 Jackson. Sulle 700                                                       Commlssloa
Dallas. TX. 75202-4506
2w742as44
                                Dear Mr. Arrell:

4824 Alberta Ave.. SUitC (80          You state      t’hat the Texas Rehabilitation        Commission provides
El Pnso, TX. 799052793          diagnostic     and re~~toration semices    to clients   as required by federal
915/533.34S4                    law and regulation.,       Among the services    to be provided are psycholo- -.
                                gical services.       I’he commission has arranged with licensed      psycholo-
    ,I Texas, suite 700
                                gists  to provide such services       directly    to the client   at commi5sioa
 nouston, TX. 77002-3111        expense.     See Texas Rehabilitation      Commission. Psychological     Evalua-
 7lY223aSS                      tions 6 Counseling 7. Maximum Affordable            Payment Schedule,   (revised
                                August 1, 1984) (fees for counseling           performed directly   by licensed
                                psychologist).
 806 Broadway, Suite 312
 Lubbock. TX. 79401.3479
 8C6747.5238                          You ask thl? following    question   about     contracting               licensed
                                psychologists to provide diagnostic   and restoration     services             for your
                                clients:
 4309 N. Tenth. Suits 6
 McAll.n. TX. 78501-1685
 512lS82.4547
                                                Do    the    provision5      of    article       6252-11~.
                                             V.T.C.SId.    554. 6.       Reports    and other
                                 materials     developed by the cousultant            must be filed        vlth the Texas
                                 State Library and, if requested,           vith the Legislative          Budget Eoard and
                                 the Governor’s Bud:get and Planning Office.                Id.
                                                                                            -     55.




                                                                   p. 1717
Mr. Vernon Il. Arrcll     - pagi, 2   (JM-376) *




      Article 6252-11~. V.¶‘.C.S.,        vas enacted in 1977 and amended in
1979.   Acts 1977, 65th Le&,     ch.       454 at 1185; Acts 1979. 66th Leg.,
ch. 773, art.  98, at 1957.    The       1979 amendmentm were enacted aa part
of Eouae Bill No. 1673, th’c State        Purchasing end General Services Act.
Acta 1979, 66th Leg.,   ch. 773 et        1908.  The caption of Rouse Bill No.
1673 reads aa follows:

           &I Act     rclat$n:$  to  creation  of    the State
           Purcheaing    and Eeneral  Services Commission and
           abolition  of rho State Board of Control.

Id.    The caption     does not mention the ameudments to article      6252-11~.
n.C.S.;.    or the      employwut     of consultants  by state agencies.      The
State Purchasing       and Geneml Services Comisaion       he8 no duties under
article   6252-11~.     V.T.C.S,;;  the purchase of consulting   services  under
that statute     is     express1.y excepted    from the State Purchasing      and
General Services       Act.   V.Y.C.S. art. 601b, 53.01(b)(3).

      Article   III.    section   35 of the Texas ConatltutZou   provides   that

            [n]o bill,     (except   general   epproprlatLon    bills,
            which    may eml race     the    various   subjects      and
            accounts,   for md on accouot of which moueys are
            appropriated)    5'2511 contain more than one subject,
            which shall be expressed in its title.         But if any
            subject   shall he: embraced in aa act, vhich shall
            not be expressoil lo the title,        such act shall be
            void only as to so much thereof,         as shall not be
            so expressed.

 The purpose of this secttoo  is to give notice to the legislature    and
 the people of the subject matter of the proposed law, and thereby to
 prevent passage of a law upon one subject under guise of a title which
 expresses   another.   C. kaymen Construction    Company v.     American
 Indemnity Company, 471T%.2d     564 (Tex. 1971); Gulf Insurance Compaq
 v. James, 185 S.W.2d 966 (,Tex. 1945).

        The cawion       of Eome Bill No. 1673 does not nive notice of the
 provisions      amending article   6252-llc, V.T.C.S.    Se;, e.g., C. Hayman
 Constructioa      Company Y. rkmericaa Indemnity Company, 7          Attorney
 General Opinion VW-225 (:?157).       House Bill No. 1673 there ore violates
 article    III.    section   35 of the Texas Constitution.    and it is void
 insofar as it attempts to amend article         6252-11~. V.T.C.S.  Arnold v.
 Leonard, 273 S.W. 799 (Tsex. 1925).

        Legislative  history   enables us to determine vhy the caption of
 House Bill No. 1673 is deiective.       The bill as introduced had the same
 caption aa the enacted bill.         It did not include the amendments to
 article    6252-11~. V.T.C,.S.,  when introduced   or vhen approved by the




                                         p. 1718
Mr. Vernon H. Arrell       - Page 3    (a-376)




Eouse.     A Senate floor    amendment iocluded   the amendments to article
6252-11~. V.T.C.S.,      in Eoua~~ Bill No. 1673.    Bill File for 8.1). No.
1673, 66th Leg. 1979, Legirilatlve       Reference Library.     The title    of
Rouse Bill No. 1673 wes not rewritten           to encompess the edditioael
material.     The House adopted the Senate amendments snd Eouae Bill No.
1673
__._   carrled
       ---~~~~   the
                  .~~~ same
                       ~~     tith  when finally    enacted  aa when it vas
introduced.     See generally Gulf Insurance Cbmpany V. James. 185 S.W.2d
966 (Tex. 1945): Attorney G18 S.W.2d 585 (Tex. 1929); In re
Johnson, 554xW.2d      775 (TEL, Clv. App. - Corpus Christ1 1977),x
ref’d n.r,e.,   per curlam. Sli!l S.W.2d 88 (Tex. 1978); Attorney Genx
Opinion hW-156 (1980).

       Article   6252-llc,   V.T.C.S.,     governs    the   use of consultants       and
 consulting    services    by state     agencies.      ha    enacted In 1977,        the
 statute Included the following        definitions:

                 Section    1.   In this   Act:

                 (1) ‘Consultiu8   service’ maana the practice of
             studying an exist.l.ag or a proposed operation    or
             project of an agency and advising the agency with
             regard to the ope::ation or project.

                 co     ‘Private     c~oasultant’ mrans an entity       that
             performs     coosulti:1S services.

 Acts 1977. 65th Leg.,         ch. 454 at 1185.         Attorney General Opinion
 R-1173 (1978) considered v!wther an outside              audit of local       entities
 receiving      federal   grant    funds van. subject        to article       6252-11~.
 V.T.C.S.,     eod in addreaaloS the question,        discussed     the scope of the
 above definitions.        After reviewing legislative         history,    the opinion
 coocluded     that   the definition     of “coosulting      services”    referred      to
 management or program corwlting,              that is,      studies    of an agency
 designed to evaluate its programs aod procedures and to recommend more
 efficient     methods of perfc’rming its duties.           A “private      consultant”
 within    article   6252-llc,   V .T.C.S.,  did oot include a persoo retained
 by the agency to help car:?, out its usual duties.                  Attorney General
 Opinioa H-1173.        The oplnic~n concluded that the statute did not apply
 to a private accountaot hired by the Department of Commuaity Affairs
  to audit federal grants made to local entities.

        On the basis of Attorney General Opinion R-1173 and the language
  of  article  6252-11~ as ori:ginally  enacted,   we conclude it does aot
  apply to the contracts  in t,uestion.  Psychologists  under contract with




                                           p. 1719
Hr. Vera00 PI. Arm11 - Page 4             W-376)




the Texas Rehabilitation         Conmdaaion to provide  service6           directly    to
COs,,,,i66iOt, Client6 a=6      Dot “Wl.WLS~6~ent
                                                COUEUltaDtE.”             The9   do   not
rtudy

           an   uirting  or a proposed Operation or project                Of
           an agency   and (advicle] the 6geocy vith regard                to
           the operation or project.

Act6    1977. 65th Leg.,      ch. 454 at 1185.       Th69 instead   6upply the
dlaguoetic    and reetoration    tervices   which the coemi66ion ha6 a legal
duty to provldc      it6 CliEntI,.     The Rehabilitation   Commlasioa 16 not
subject     to article     6252-11~.    V.T.C.S.,   when It    contract6   vith
p6ychOlogfEtE t0 provide diagnostic          and rEstOratiOn SetviCe     t0 it6
CliEUt6.




               The title       of ‘Rouse Bill         No. 1673 of the
           Sixty-sixth     Legi6:tature      doe6 not give notice          of
           the bill’6     provlel~ws      amndlng article         6252-11~~
           V.T.C.S.     The title    fail6 to meet the requirements
           of article    III, 6cction 35, of the Texa6 Constitu-
           tion and House Bill No. 1673 is void insofar                as it
           atteupte     to    amend article         6252-11~.      V.T.C.S.
           Article    6252-11~. V.T.C.S.,        as originally       enacted
           by the Sixty-fifth      Legislature       in 1977. remains in
           effect.      The 1977 version         of article       6252-11~.
           V.T.C.S..     doe6 nc’t apply to the Texas Rehabilf-
           tation      CO,‘6biSSiC’uo.’
                                     6     contract6     with      licensed
           psychologists      to provide services        directly     to the
           Cd6SiOl3’6       CliClitS.




                                                   J
                                                      Very truly   your


                                                            A
                                                      JIM        UATTOX
                                                      Attorney    General of Texas

 MARYKELLER
 Executive AssiEtaut        Attorney     General

 ROBBRTCRAP
 Special Assistant        Attorney     G,eneral

 RICR GILPIN
 Chairman, Opinion Covmlttec!




                                                  p. 1720
,   Mr.   Vernon   tl.   Arr611   - Page !i   (m-376)




    Prepared by Suean L. Garrison
    Assistant Attorney General

    APPROVED:
    OPINION COMMITl'RE

    Rick Gilpin. Chairman
    Colin Carl
    Susan GardEon
    Tony Guillory
    Jim Woelllnger
    Jennifer Riggs
    Nancy Sutton
    Sarah Woelk




                                                p. 1721